Case 2:19-cv-08166-FMO-AFM Document 30 Filed 05/11/20 Page 1 of 1 Page ID #:749



   1
                                                           JS-6

   2

   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11    MAURICE HARPER,                         Case No. 2:19-cv-08166-FMO (AFM)
  12
                           Petitioner,
                v.                              JUDGMENT
  13

  14    CHRISTIAN PFEIFFER, Warden,
  15
                           Respondent.
  16

  17         This matter came before the Court on the Petition of MAURICE HARPER,
  18   for a writ of habeas corpus. Having reviewed the Petition and supporting papers, and
  19   having accepted the findings and recommendation of the United States Magistrate
  20   Judge,
  21         IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
  22   is dismissed with prejudice.
  23

  24   DATED: May 11, 2020
  25

  26
                                             _______________/s/__________________
                                                   FERNANDO M. OLGUIN
  27                                          UNITED STATES DISTRICT JUDGE
  28
